Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton,
a la cual se une el Juez Presi-dente Señor Andréu García.
La queja presentada en este caso nos obliga a contestar si constituye conflicto de intereses y conducta impropia, en violación a los Cánones 6, 21 y 38 del Código de Ética Pro-fesional, (1) el que una abogada actúe como Oficial Inves-tigadora en una pesquisa legislativa sobre la regularidad de una investigación anterior, en la que ella misma había participado, y (2) el que, concurrentemente y antes de con-cluido su desempeño como Oficial Investigadora, asuma la representación de un cliente cuyos planteamientos legales implican la irregularidad de la investigación anterior. Por entender que en ambas situaciones se incurre en un con-flicto de intereses, estamos conformes con la Sentencia emitida por el Tribunal en la queja presentada por el Se-*884nador Cirilo Tirado Delgado contra la Leda. Nilka Marrero García.
HH
La presente querella contempla dos instancias separa-das de conflicto de intereses e incompatibilidad de funcio-nes de parte de Marrero García. En primer término, cues-tiona su rol como Oficial Investigadora de la Comisión Especial del Senado de Puerto Rico (Oficial Investigadora del Senado) creada para indagar en la previa investigación senatorial sobre lo ocurrido en el Cerro Maravilla. Esto, por haber fungido como Fiscal Delegada en la Oficina del Fiscal Especial Independiente (F.E.I.) a cargo de la pri-mera investigación.
En segundo término, impugna su representación de Án-gel Figueroa Vivas, asumida también mientras ocupaba el cargo de Oficial Investigadora del Senado, en la solicitud de reapertura del procedimiento disciplinario que conllevó el desaforo permanente de este abogado. In re Colton Fontán, 128 D.P.R. 1 (1991).
La primera instancia podría implicar un conflicto de in-tereses en el ejercicio sucesivo de la profesión de abogada; la segunda, en su ejercicio simultáneo. Cualquier determi-nación sobre la existencia de dicho conflicto y sus conse-cuencias éticas ha de comenzar con un análisis de las cir-cunstancias profesionales en las que se desempeñó Marrero García en cada instancia de prestación de servi-cios profesionales y de las gestiones que realizó. Veamos.
f — I
Entre febrero de 1992 y marzo de 1993, Marrero García fungió como Fiscal Delegada en el F.E.I. siendo la encar-gada de la investigación senatorial de los asesinatos ocu-rridos el 25 de julio de 1978 en el Cerro Maravilla. Sus *885funciones le eran asignadas por el F.E.I. y podían compren-der cualquiera de las facultades y poderes que la Ley Núm. 1 de 18 de enero de .1985, Leyes de Puerto Rico, pág. 3, encomendaba a ese funcionario. Específicamente, el Art. 5 de dicha ley, supra, pág. 13, autorizaba la delegación de la autoridad del F.E.I. en Fiscales Delegados “para investigar y procesar las acciones penales, civiles, administrativas y de ética profesional que procedan, en los abogados y fun-cionarios que estime necesario”.
La potestad del F.E.I. comprendía “las facultades y los poderes que tiene el Departamento de Justicia, el Secreta-rio de Justicia, el Procurador General, el Negociado de In-vestigaciones Especiales y cualquier otro funcionario u or-ganismo al cual la ley le confiere autoridad para investigar y procesar acciones por violaciones a la ley penal y a las normas administrativas y profesionales”. Art. 3 de la Ley Núm. 1, supra, pág. 12. Estas facultades y poderes podían ejercerse en cualquier materia civil, criminal, administra-tiva o de ética profesional relacionada con los eventos ocu-rridos en el Cerro Maravilla.
El Fiscal Especial Independiente tendrá el deber y la autori-dad de investigar todo lo relacionado con los incidentes del Ce-rro Maravilla ocurridos el 25 de julio de 1978 para determinar la comisión de delitos por parte de funcionarios públicos o de otras personas, así como violaciones a reglamentos guberna-mentales y a normas de buena conducta administrativa y profesional. Una vez hecha esa determinación tendrá el deber y la autoridad de representar al Pueblo de Puerto Rico y al Es-tado Libre Asociado en los procedimientos penales y en las ac-ciones civiles, administrativas y de conducta profesional que procedan. Art. 2 de la Ley Núm. 1, supra, pág. 11.
En su desempeño, el Fiscal Especial Independiente, por sí o mediante sus delegados, podía “realizar toda clase de investigación de personas o documentos relacionados con su encomienda por lo que tendr[ía] acceso a los archivos y récords de todas las agencias del Gobierno”. Art. 3(3) de a Ley Núm. 1, supra, pág. 12. La ley le facultaba para “acu-*886dir a los tribunales para exigir que se le entreg[ara] infor-mación que le h[ubiese] sido denegada por parte de cual-quier funcionario gubernamental o de ciudadanos particulares y podr[ía] cuestionar cualquier alegación de privilegio ejecutivo o de cualquier otro privilegio testimonial”. Art. 3(4) de la Ley Núm. 1, supra, pág. 12. Además, tenía autoridad para “iniciar y conducir todos los procedimientos ante el Tribunal Supremo para procesar cualquier conducta ilegal o impropia de fiscales o abogados en el ejercicio de sus funciones profesionales” y “solicitar del Tribunal Supremo de Puerto Rico que le conceda inmu-nidad profesional a los abogados que estime necesario para el cumplimiento de su encomienda de acuerdo con la ley”. Art. 3(8) y (12) de la Ley Núm. 1, supra, págs. 12-13.
De acuerdo con dichas potestades, la Oficina del F.E.I. realizó vistas públicas para indagar sobre los eventos acae-cidos en el Cerro Maravilla, rindió informes a los cuerpos legislativos sobre el particular, y presentó, en varias ins-tancias, acusaciones criminales y querellas disciplinarias contra algunas de las personas involucradas en el asesi-nato de los dos jóvenes independentistas y su posterior encubrimiento. Una de dichas querellas éticas se presentó contra Ángel Figueroa Vivas, quien para el 25 de julio de 1978 era Director del Negociado de Investigaciones Espe-ciales del Departamento de Justicia. A raíz de ese procedi-miento disciplinario consiguiente, Figueroa Vivas fue per-manentemente desaforado por este Tribunal. In re Colton Fontán, supra.
Las funciones del Fiscal Especial Independiente del Ce-rro Maravilla cesaron con la aprobación de la Ley Núm. 7 del 15 de abril de 1993, que eliminó dicha dependencia gubernamental. Marrero García había cesado sus funcio-nes en la misma un mes antes de su abolición.
Por los próximos tres años, Marrero García trabajó en la práctica privada. Entre el 21 de enero y el 28 de junio de 1996, la querellada gestionó la representación de Ángel Fi*887gueroa Vivas durante la presentación y trámite de una Pe-tición Solicitando Reapertura de Procedimientos de Des-aforo ante este Tribunal. Figueroa Vivas había sido separado permanentemente de la profesión de abogado por razón de su participación en el encubrimiento de los asesi-natos ocurridos en el Cerro Maravilla el 25 de julio de 1978. La querella que motivó su desaforo fue presentada por la Oficina del F.E.I. a raíz de la investigación realizada al amparo de la Ley Núm. 1, supra. In re Colton Fontán, supra.
En la Petición Solicitando Reapertura de Procedimien-tos de Desaforo, Marrero García alegó que, en el desaforo de Figueroa Vivas, la Oficina del F.E.I. ocultó prueba ex-culpatoria referente a su cliente y presentó testimonios fal-sos que lo vinculaban al encubrimiento del asesinato de Arnaldo Darío Rosado y Carlos Soto Arriví, lo que, de ser cierto, constituiría fraude al Tribunal.
En 1996 Marrero García regresó al servicio público, nuevamente en un asunto relacionado a los sucesos del Cerro Maravilla, aunque esta vez como Oficial Investiga-dora de una comisión especial del Senado encargada de investigar posibles irregularidades en las pesquisas legis-lativas sobre este asunto llevadas a cabo entre 1981 y 1992. Dicha encomienda surgió a raíz de la aprobación de la Resolución del Senado Núm. 1372 de 26 de enero de 1995 (R. del S. 1372), que tenía el propósito de encomendar a la Comisión de lo Jurídico del Senado la redacción de un reglamento que rigiera las investigaciones legislativas pos-tériores, la “investigación en torno a posibles irregularida-des o actuaciones ilegales o impropias en el manejo de la pesquisa senatorial sobre los sucesos del Cerro Maravilla durante los años 1981 a 1992” y la radicación de un in-forme a ambos efectos. Anejo VI de la Contestación a “Que-ja” en cumplimiento de orden de mostrar causa.
El informe radicado atendía sólo parcialmente el man-dato de la R. del S. 1372, en tanto se limitaba a proponer la *888adopción del reglamento requerido. No obstante, el Senado adoptó dicho informe parcial como uno permanente y re-levó a la Comisión de lo Jurídico de la pesquisa sobre la previa investigación del Cerro Maravilla. Delegó, entonces, esa función a una Comisión Especial.
Así las cosas, el 31 de mayo de 1996, Marrero García celebró un contrato con el Senado de Puerto Rico para la prestación de servicios profesionales, por lo que habría de desempeñarse como Investigadora de la Comisión de Ética Gubernamental y Contra la Corrupción, al realizar “labor de investigación en la Comisión” y aquellas “tareas relacio-nadas que le sean asignadas”. Anejo 2 de la Moción Infor-mativa y solicitud de Remedios y Órdenes Protectoras. Se le encargó, entonces, la función de conducir la investiga-ción de la Comisión Especial sobre el Cerro Maravilla me-diante nombramiento ratificado el 28 de junio de 1996, que entró en vigor el 1ro de julio de ese mismo año.
Los deberes específicos de Marrero García surgían de las Resoluciones del Senado Núms. 1372 y 2001, que la facultaban a auscultar toda irregularidad cometida “en el proceso de investigación de los sucesos del Cerro Maravilla [entre 1981 y 1992] o en el proceso de presentación de tes-timonios relativos a este asunto en vistas públicas”. Anejo VII de la Contestación a “Queja” en Cumplimiento de Or-den de Mostrar Causa. Por mandato expreso del Senado, debía enfocarse “en alegaciones que se han hecho al efecto de que miembros de la Comisión investigadora, u otras personas, instigaron, gestionaron o permitieron que se pre-sentaran testimonios de personas que de antemano se sa-bía que no dirían la verdad en torno a los hechos que se investigaban”. Anejo VI de la Contestación a “Queja” en Cumplimiento de Orden de Mostrar Causa.
Las funciones de Marrero García en dicho puesto impli-caban, pues, pasar juicio sobre el desempeño de la Oficina del F.E.I., a la cual había pertenecido, y la investigación realizada por ésta.
*889Por entender que dichas labores implicaban a Marrero García en un conflicto de intereses, dado el historial de empleo de la abogada, el Senador Cirilo Tirado Delgado, miembro de la Comisión Especial creada por la R. del S. 2001, presentó una queja contra ella fundamentada en la incompatibilidad de sus funciones como Oficial Investiga-dora al, simultáneamente, representar a Figueroa Vivas, y al haber sido antes Fiscal Delegada del F.E.I. Pendiente el trámite de la querella, solicitamos a Marrero García que mostrase causa “por la cual no deb[fiamos acceder a la pe-tición del quejoso [Senador Tirado Delgado] y ordenar que no interv[iniera] en los procedimientos de la Comisión Especial del Senado, hasta tanto se adjudicara] la queja pre-sentada en su contra”. Resolución de 5 de julio de 1996. Además, le solicitamos que tomara la medida cautelar de no intervenir en los procedimientos de la referida Comisión. íd. A raíz de dicho pronunciamiento, Marrero García renunció a su puesto de Oficial Investigadora.
Posteriormente, la queja quedó sometida a considera-ción del Procurador General, quien rindió su informe el 25 de septiembre de 1996. Tras varios incidentes procesales, Marrero García contestó dicho informe el 19 de febrero de 1999. Contando con ambas comparecencias, estamos en po-sición de resolver la querella.
I — I I — i
Los hechos del caso ante nos presentan una situación atípica en el desempeño de la profesión legal, en cuanto al rol del abogado, y el surgimiento y manejo de los conflictos de interés. De un lado, resaltan el problema particular de la revisión de una investigación legislativa por el mismo cuerpo que la encomendó originalmente, situación que tiene implicaciones éticas para los abogados que participa-ron en la investigación original. Del otro, despuntan el rol *890investigativo del fiscal, distinto en su exigencia ética a la práctica adversativa tradicional.
A. Es bien sabido que la función del fiscal es, fundamen-talmente, propiciar el descubrimiento de la verdad y la consecución de la justicia. In re Pacheco Nieves, 104 D.P.R. 566, 567 (1976), voto concurrente y disidente del Juez Aso-ciado Señor Negrón García, citado en In re Colton Fontán, supra, pág. 7. Particularmente en la etapa investigativa, está obligado a indagar en la realidad de los hechos del caso, no a probar o refutar una teoría preconcebida sobre la culpabilidad o inocencia de un acusado.
Aun así, la intervención del Ministerio Fiscal en la fase de in-vestigación no puede subestimarse. Puede afirmarse que esa es la etapa más importante de un proceso criminal, ya que servirá de fundamento a todo lo que puede acontecer posteriormente. “Una investigación deficientemente realizada puede dar lugar a que se cometan las injusticias de enviar a un inocente a la cárcel o evitar que el autor de unos hechos delictivos sea debi-damente encausado.” Informe sometido al Consejo sobre la Re-forma de la Justicia en Puerto Rico por la Comisión para el Estudio de la Fiscalía y Representación del Estado de 26 de septiembre de 1974, pág. 114-S. (Énfasis suprimido.) In re Colton Fontán, supra, págs. 9-10.
Este imperativo deontológico aplica a la Oficina del F.E.I. con la misma fuerza que al Ministerio Fiscal o al Procurador General, por ser análogas sus funciones en el plano inquisitivo. A estos efectos reiteramos que la Ley Núm. 1, supra, “no alteró ni hizo más oneroso, como se alega, los derechos procesales y sustantivos que siempre hemos reconocido en acciones disciplinarias de abogados. No creó un procedimiento nuevo; simplemente trasladó de la Oficina del Procurador General a la del F.E.I. la enco-mienda investigativa y, de proceder, la presentación y el procesamiento de la querella”. (Citas omitidas.) In re Colton Fontán, supra, pág. 103.
El rol del fiscal en la etapa investigativa de un procedi-miento criminal es cuasijudicial. Así lo define la doctrina y *891así lo han interpretado las más recientes reglas éticas de la profesión. Cf. Model Rules of Professional Conduct, R. 3.8(a); ABA Standards for Criminal Justice Sec. 3-3.9.
The investigating attorney is not a member of the adversary process and should perform a radically different role. During the investigation, where the elements of the adversary system and its safeguards are not yet defined, the prosecutor must fulfill a quasi-judicial role. The role of the investigating attorney is not that of an advocate but that of a neutral fact finder. R.K. Flowers, A Code of their own: Updating the Ethics Codes to include the non-adversarial roles of Federal Prosecutors, 37 (Núm. 5) B.C. L. Rev. 923, 934 (1996).
Las características del quehacer investigativo del fiscal conllevan la aplicación de responsabilidades éticas simila-res a las que obligan a otros funcionarios de deberes análogos. En casos en que un fiscal, o un abogado que antes se haya desempeñado como tal, tenga a su cargo la defensa de una persona en una controversia en la que par-ticipó como fiscal, es su deber renunciar a la representa-ción del cliente. El criterio de inhibición esbozado en el Canon XII del Código de Ética Judicial 4 L.P.R.A. Ap. IV-A, resulta ilustrativo a estos efectos.
La Jueza o el Juez no debe entender en procedimiento judicial alguno en que la ley le proh[í]ba actuar, incluyendo, pero sin limitarse a cualesquiera de los casos siguientes:
(c) Por haber sido abogado o abogada, asesor o asesora de cualesquiera de las partes o de sus abogados en la materia en controversia, o fiscal en una investigación o procedimiento criminal en el que los hechos fueron los mismos presentes en el caso ante su consideración.
(d) Por haber presidido el juicio del mismo caso en un tribunal inferior o por haber actuado como magistrado a los fines de expedir la orden de arresto o citación para determinar causa probable en la vista preliminar de un procedimiento criminal.
(g) Por cualquier otra causa que pueda razonablemente arro-jar dudas sobre su imparcialidad para adjudicar o que tienda a *892minar la confianza pública en el sistema de justicia.
El Juez o la Jueza deberá inhibirse tan pronto conozca de la causa de inhibición mediante resolución escrita en la que hará constar dicha causa, con notificación de la misma a todas las partes.
Las reglas modelo promulgadas por la ABA también pueden servirnos de modelo. Dispone el Estándar 3-1.3 de ABA Standards for Criminal Justice: Prosecution Function and Defense Function, 3ra ed., 1993, en lo pertinente:
(a) A prosecutor should avoid a conflict of interest with respect to his or her official duties.
(b) A prosecutor should not represent a defendant in criminal proceedings in a jurisdiction where he or she is also employed as a prosecutor.
(c) A prosecutor should not, except as law may otherwise expressly permit, participate in a matter in which he or she participated personally and substantially while in private practice or nongovernmental employment unless under applicable law no one is, or by lawful delegation may be, authorized to act in the prosecutor’s stead in the matter.
(d) A prosecutor who has formerly represented a client in a matter in private practice should not thereafter use information obtained from that representation to the disadvantage of the former client unless the rules of attorney-client confidentiality do not apply or the information has become generally known.
(e) A prosecutor should not, except as law may otherwise expressly permit, negotiate for private employment with any person who is involved as an accused or as an attorney or agent for an accused in a matter in which the prosecutor is participating personally and substantially.
Los conflictos de interés que involucran a fiscales y abo-gados de defensa no están necesariamente fundamentados en intereses financieros del abogado en cuestión, pues ape-lan al principio fundamental de la confianza pública en el sistema de justicia. C.W. Wolfram, Modern Legal Ethics, Sec. 7.6.5, págs. 404-406 (1986).
En conclusión, un abogado que se desempeñe como fis*893cal, o en una función investigativa análoga, está sometido a estándares éticos más estrictos que los que obligan a la profesión en general, pues no sólo viene obligado a cumplir con los cánones que rigen la profesión de la abogacía, sino también a demostrar imparcialidad en su función inquisitiva. Hacer de otro modo, gestionar una investiga-ción “con la idea prematura y preconcebida de apoyar y oficializar [una] teoría”, no es “sólo un grave error profesio-nal, sino ético”. In re Colton Fontán, supra, pág. 94.
B. Nada sugiere que los deberes de Marrero García-surgiesen dé su contrato o de las resoluciones del Senado-limitaban su investigación a las actuaciones de funciona-rios de la Rama Legislativa. Por el contrario, abarcaban todos los aspectos de la pesquisa previa, inclusive, valga aclarar, el desempeño de los integrantes de la Oficina F.E.I. del Cerro Maravilla. De su faz, se presenta un poten-cial conflicto de interés, al ser la querellada quien inves-tiga una oficina de la cual ella misma formó parte. La pes-quisa que estaba llamada a realizar, a la luz de las Resoluciones del Senado Núms. 1372 y 2001, podía conce-biblemente extenderse a aquella etapa en la existencia de la Oficina del F.E.I. en la que ella allí laboraba.
Es testimonio reiterado que “las dudas sobre cuestiones de ética profesional debe resolverlas el abogado con riguro-sidad contra sí mismo”. In re Valentín González, 115 D.P.R. 68, 73 (1984). Constituyó, pues, una falta ética de parte de Marrero García —por implicar un conflicto de interés— asumir el cargo de Oficial Investigadora del Senado ha-biendo formado parte previamente de la Oficina del F.E.I. del Cerro Maravilla.
C. De ordinario son los fiscales, y aquellos funcionarios que cumplen funciones análogas, quienes tienen mayor ac-ceso a información exculpatoria sobre las personas llama-das a responder ante los foros del Estado. Dicho acceso privilegiado a esta información, conjuntamente con su obli-gación de procurar que se haga justicia en los procedimien-*894tos criminales les impone el deber coetáneo de revelar cualquier evidencia exculpatoria que tengan en su poder. Regla 95(b) de Procedimiento Criminal, 34 L.P.R.A. Ap.II. Sin embargo, es más que evidente que el imperativo ético consagrado en el Canon 5 del Código de Etica Profesional, supra, no compele a dichos funcionarios a asumir la repre-sentación de los acusados que aparenten inocencia. Todo lo contrario, el ejercicio del Ministerio Público les prohíbe la representación de los beneficiarios de esta prueba, tanto por disposición expresa de la ley (3 L.P.R.A. see. 97), como por el deber ético de evitar el conflicto de intereses (In re Corona Muñoz I, 141 D.P.R. 640 (1996)).
En el caso de autos, la representación de Figueroa Vivas en el proceso de reapertura de procedimientos de desaforo presenta además un doble conflicto de interés para Ma-rrero García, a raíz de los argumentos. Para lograr que este Tribunal reabra el procedimiento de desaforo contra Figueroa Vivas, concluido en 1992, Marrero García ha ar-gumentado que hubo serias anomalías en los procedimien-tos investigativos de la Oficina del F.E.I. relacionados al caso de Figueroa Vivas.
De un lado, hacer este planteamiento puso en duda la objetividad e imparcialidad que ha de esperarse de Ma-rrero García como Oficial Investigadora de una comisión legislativa, pues implicó un ánimo prevenido al descubri-miento de irregularidades y actuaciones impropias de parte del F.E.I. sin haber concluido la investigación que le había sido encomendada. Ya hemos mencionado que, a par-tir de nuestros pronunciamientos en In re Colton Fontán, supra, tal cavilación prematura es una falta profesional y ética.
Por otro lado, Marrero García arriesgaba un conflicto de intereses en sentido contrario, ante la posibilidad de que una pesquisa cabal del desempeño de la Oficina del F.E.I. se extendiese a investigar posibles incidencias de error o infracción a la ley en dicha dependencia durante el periodo *895en que la querellada laboraba allí. El desempeño esmerado en su cargo como abogada de Figueroa Vivas sembraría dudas en cuanto a su diligencia como defensora de los me-jores intereses de su cliente, pues podría requerir plantea-mientos que le serían perjudiciales a ella.
A estos efectos, habremos de considerar bien intencio-nado el argumento esbozado por la querellada en cuanto a su obligación, como abogada y ex fiscal delegada, de hacer llegar a los debidos foros toda información o prueba en su poder que exculpe a cualquier acusado, convicto o querellado. Dicho deber, sin embargo, no implica asumir la representación de quien había de beneficiarse de esta prueba. Al hacerlo, no sólo se excedió de su responsabilidad como funcionaria del Estado que ejercía una función cua-sijudicial, sino que comprometió la confiabilidad pública en la investigación que realizaba e incurrió en un inexcusable conflicto de intereses.
IV
No obstante, estamos convencidos de que en la conducta de Marrero García no medió intención de violentar los principios éticos de la profesión. Constituyó, sin embargo, un grave error de juicio con serias y nefastas consecuencias a la confianza que el público ha de tener en la profesión legal y en las instituciones de gobierno. Independiente-mente de las motivaciones que tuviese la Asamblea Legis-lativa en la investigación ordenada por las R. del S. 1372 y 2001, lo cierto es que la participación de Marrero García como Oficial Investigadora dio visos de ilegitimidad a esa pesquisa.
No obstante, tomamos en consideración que la abogada querellada acatara, e incluso superara, los términos de la resolución emitida por este Tribunal el 5 de julio de 1996 que le ordenaba a la querellada “tom[ar] por su cuenta la medida cautelar de no intervenir de ninguna manera en *896las referidas vistas senatoriales hasta tanto ella responda a la orden de mostrar causa, en vista de que existe, al menos, un aparente conflicto de interés”. En respuesta a esta resolución, ella dejó de recibir prueba y citar testigos en relación con la investigación sobre el Cerro Maravilla, y el 1ro de agosto de 1996 renunció a su cargo como Oficial Investigadora. Consideramos su acción como elemento muy atenuante de la violación ética descrita anteriormente.
Si además tomamos en consideración el buen historial profesional de la querellada, que esta es la primera vez que incurre en una violación ética, y que además hasta este momento este Tribunal no se había pronunciado sobre este tipo de conflicto de interés, estamos conformes con la deci-sión mayoritaria de limitar la sanción disciplinaria a una amonestación de la Leda. Nilka Marrero García por haber incurrido en conducta constitutiva de conflicto de intereses y deficiencia en el desempeño de la profesión.
— O —